DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received April 20, 2021.  Claims 1, 3, 4, and 6 were amended.  Claims 1-11 are pending.
The abstract received April 20, 2021 is acknowledged.  The previous objection to the abstract is now withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/006913 A1; a machine translation copy was provided with the 01/22/2021 office action).
WO ‘913 teaches benzodiazaborole compounds for organic electroluminescent devices (see title).  The general formula is formula (1) (see par. 11):

    PNG
    media_image1.png
    155
    301
    media_image1.png
    Greyscale
.  Ring Q is a condensed ring with the diazaborole ring and may have at least one substituent R (see par. 24).  Substituent R may include aromatic ring groups of 6 to 30 carbon atoms or heteroaromatic ring groups of 5 to 30 atoms (see par. 25).  Specifically named R groups include phenyl or carbazole (see par. 28) per instant R1 to R4 groups. Also, naphthyl is considered to be an aromatic ring group within 6 to 30 carbon atoms.
A specific formula 1 includes the following “1-12” (see par. 34), which is a positional isomer of instant “Chemical Formula (2)”:

    PNG
    media_image2.png
    123
    232
    media_image2.png
    Greyscale
.
While WO ‘913 does not appear to exemplify formula 1 compounds with R groups selected as the same groups (i.e., aromatic group phenyl group, aromatic 10 carbon-containing naphthyl group, or heteroaromatic carbazole) in the same bonding position(s) as instant formula (1) compounds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds as described and defined within WO ‘913 formula 1 for an organic light emitting device and to have arrived at compounds the same as the specific derivatives claimed by applicant, because one would expect to achieve compounds for an operational device defined within the disclosure of WO ‘913 with a predictable result and a reasonable expectation of success.
. 

Response to Arguments
Applicant's arguments filed April 20, 2021 have been fully considered but they are not persuasive. 
The office maintains the cited reference WO 2014/006913 A1 renders obvious compound(s) within the claimed formula as a formula “1-12” is taught, which is a  positional isomer of instant “Chemical Formula (2)”.  Applicant has not provided experimental comparison evidence to show unexpectedly improved results with statistical significance for their claimed compounds in contrast to compounds as disclosed by WO ‘913.  Applicant set forth arguments in the remarks with regard to steric hindrance and thin film thermal stability, but arguments of counsel can not take the place of evidence on the record. See MPEP 716.01 (c).  There appear to 
Applicant argues on page 14 of 15 that “conditions required for the hole transport layer (HTL) and the electron blocking layer (EBL) are not the same”.  Regarding the arguments with respect to the material as electron blocking layer material, the office notes the reference teaches  a device may include a hole transport layer, electron barrier layer (i.e. “electron blocking layer”), luminescent layer, electron transport layer and electron injection layer (see par.  104, 106, 107, 136).  Furthermore, par. 107 teaches an “electron barrier layer” is between a light emitting layer and a hole transport layer and par. 104 teaches the material may be included in a “barrier layer”.  The material contained in a layer meets the structural requirements of the claim limitation for an “electron blocking layer”.  Furthermore, only claim 11 sets forth a limitation to the material as part of an electron blocking layer.
Applicant’s reference to Appendix articles A and B are not sufficient to overcome the rejection as the reference teaches the use of both hole transporting layers and electron barrier layer (i.e., “electron blocking layer”) and the material may be part of a “barrier” layer.  Further, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on (see In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).  The office further notes that only claim 11 recites the material as part of the “electron blocking layer” and neither claim 4 or 11 require a hole transport layer be present together with the electron blocking layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-The NPL reference Dalton Trans. 2009, pages 1339-1351 teaches benzodiazaboroles and their properties.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAWN L GARRETT/Primary Examiner, Art Unit 1786